Case 1:19-cv-01753-JPH-DLP Document 1 Filed 05/01/19 Page 1 of 5 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


JERRY TURENTINE,            )
                            )
                Plaintiff,  )
                            )
      vs.                   )                        CAUSE NO. 1:19-cv-1753
                            )
AMERICAN GLOBAL MANAGEMENT, )
LLC, and HENRY MAYE II,     )
                            )
                Defendants. )


                                COMPLAINT FOR DAMAGES

       Plaintiff, Jerry Turentine, for his Complaint against Defendants, American Global

Management, LLC (“AGM”) and Henry Maye II, states the following:

                                            I. Parties

       1.      Plaintiff is a resident of Maion County, Indiana.

       2.      Defendant, American Global Management, LLC, is a business located in Hendricks

County.

                                       II. Jurisdiction and Venue

       3.      This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §1331, in that

the claims arise under the laws of the United States. Specifically, Plaintiff brings this action to

enforce his rights under the FLSA.

       4.      This court has jurisdiction to hear these state claims pursuant to the court’s

supplemental jurisdiction under 28 U.S.C. §1367.

       5.      Venue in the Southern District of Indiana, Indianapolis Division, is appropriate by

virtue Defendant doing business in this District.



                                            Page 1 of 5
Case 1:19-cv-01753-JPH-DLP Document 1 Filed 05/01/19 Page 2 of 5 PageID #: 2




                                  III. Factual Allegations

      6.     Plaintiff began working for Defendant on January 28, 2019.

      7.     Plaintiff was an hourly employee of Defendant.

      8.     Defendant paid Plaintiff on a bi-weekly basis.

      9.     Defendant agreed to pay Plaintiff $10.50 per hour.

      10.    Plaintiff worked 31 hours between January 28, 2019 and January 31, 2019.

      11.    Plaintiff worked 41.5 hours between February 1, 2019 and February 7, 2019.

      12.    Defendants’ workweek went from Friday to the following Thursday.

      13.    Defendants never paid Plaintiff for these hours.

      14.    Defendants failed to pay Plaintiff 71 hours at minimum wage.

      15.    Defendants failed to pay Plaintiff 71 hours at his agreed upon hourly rate.

      16.    Defendants failed to pay Plaintiff 1.5 hours of overtime wages.

      17.    Defendants did not have a good faith basis for failing to pay Plaintiff these hour

worked and wages owed.

      18.    Defendant willfully failed to pay Plaintiff his minimum and overtime wages.

      19.    Plaintiff quit his employment with Defendant.

                                  III.    Cause of Action

                                        Count I
                      Failure to Pay Minimum & Overtime Wages
                      Pursuant to the FLSA, 29 U.S.C. §201 et. seq.

      20.    Plaintiff incorporates paragraphs 1 through 19 by reference herein.

      21.    Plaintiff was an employee of Defendants pursuant to the FLSA.

      22.    Plaintiff’s work for Defendants involved interstate commerce.

      23.    Defendant, AGM, is an employer pursuant to the FLSA.




                                         Page 2 of 5
Case 1:19-cv-01753-JPH-DLP Document 1 Filed 05/01/19 Page 3 of 5 PageID #: 3




       24.     AGM had gross revenues of at least $500,000.00 for the 2018 calendar year.

       25.     Defendant, Mr. Maye, is an employer pursuant to the FLSA.

       26.     Mr. Maye was the owner of AGM at all times relevant to this lawsuit.

       27.     Mr. Maye managed AGM at all times relevant to this lawsuit.

       28.     Mr. Maye decided how much Plaintiff would be paid during his tenure.

       29.     Mr. Maye decided whether Plaintiff would be paid for his work.

       30.     Mr. Maye decided whether Plaintiff would be paid at least minimum wages for the

hours that he worked.

       31.     Mr. Maye decided whether Plaintiff would be paid overtime wages for the overtime

hours that he worked.

       32.     Defendants’ violations of the FLSA have damaged Plaintiff.

       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant in an amount to compensate Plaintiff, liquidated damages, prejudgment interest,

attorney fees, costs of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49

                                            Count II
                                Indiana's Minimum Wage Statute
                                       Alternative Claim

       33.     Plaintiff incorporates paragraphs 1 through 32 by reference herein.

       34.     Plaintiff was an employee of Defendant pursuant to Indiana's Minimum Wage

Statute.

       35.     Defendant is an employer pursuant to Indiana's Minimum Wage Statute.



                                             Page 3 of 5
Case 1:19-cv-01753-JPH-DLP Document 1 Filed 05/01/19 Page 4 of 5 PageID #: 4




       36.     Defendant failed to properly pay at least minimum wages for all hours worked by

Plaintiff during the course of his employment with Defendant.

       37.     Defendant failed to pay overtime wages for all overtime hours worked by Plaintiff

during the course of his employment with Defendant.

       38.     Defendant's violations of Indiana's Minimum Wage Statute have damaged Plaintiff.

       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant in an amount to compensate Plaintiff, liquidated damages, prejudgment interest,

attorney fees, costs of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully Submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49

                                         Count III
                           Wage Payment Statute, I.C. §22-2-5 et. seq.

       39.     Plaintiff incorporates paragraphs 1 through 38 by reference herein.

       40.     Defendant is an employer pursuant to the Wage Payment Statute.

       41.     Plaintiff was an employee of Defendant.

       42.     Defendant failed to pay Plaintiff his wages due and owing in a timely fashion.

       43.     Defendant failed to pay Plaintiff his wages due and owing in the correct amount.

       44.     Plaintiff has been damaged by Defendant’s violations of the Wage Payment Statute.

       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant for wages owed, liquidated damages, prejudgment interest, attorney fees, costs

of this action, and for all other relief which is just and proper in the premises.




                                             Page 4 of 5
Case 1:19-cv-01753-JPH-DLP Document 1 Filed 05/01/19 Page 5 of 5 PageID #: 5




                                    IV.     Jury Demand

      45.    Plaintiff incorporates paragraphs 1 through 44 by reference herein.

      46.    Plaintiff demands a trial by jury.

                                                   Respectfully submitted,

                                                   WELDY LAW

                                                   /s/Ronald E. Weldy
                                                   Ronald E. Weldy, #22571-49
                                                   Counsel for Plaintiff,
                                                   Jerry Turentine

Weldy Law
8383 Craig Street
Suite 330
Indianapolis, IN 46250
Tel: (317) 842-6600
Fax: (317) 288-4013
E-mail: rweldy@weldylegal.com




                                          Page 5 of 5
